Title: Jonathan Leonard to James Madison, 10 April 1829
From: Leonard, Jonathan
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Canton Massachus <torn>
                                
                                
                            
                        
                         I have Enclosed Worth<torn>1 Believeing that it will be
                                <torn> philosepher & Legeslators <torn>history of the <piety ruins?>
                                <torn> in those <earty> times thir <torn> th[e]ir Slow progress in
                                Clearin<g> <torn> and Subduing th[e]ir Stony & <torn> lack of
                                mechanick, and in <torn> adhearing to whigg princ[iples?]
                                <torn> resistince to the incroach[ment?] <torn> King and his ministers
                                th[e]ir <torn> agreement th[e]ir resolves <not?> <torn> and how they
                                Conducted th[e]ir <feel? fiel?> <torn> during the Revolutionary wa<r>
                                <torn> the Couoncil goverment <Sease?> <torn> State Constitution
                                w<e?a?>nt into o[  ]<torn> the trying times they had <torn> sum account
                                of the Ames <torn> of Political parties and <torn> of Fisher Ames as was
                                <torn> him to publish at this tim<e> <torn> attempt to Civilise the
                                <torn> the diferrent Religi<ons> <torn> have lately Sprun<g>
                                <torn> serve to establish Re<?> <torn> tried for in the Convention
                                <torn> the State Constitution we go <torn> Religious fridom but the <torn>
                                was Introduced into the <torn> great number of <traitor?? <that?>
                                <torn> [Dutch?] as printed Coppies of Ma<dison. Mr.> <torn>
                                to the Legislaturne of Virginia many years Since against a general Assistment for the Clergy2
                        
                            
                                
                            
                        
                    